DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/06/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 09 September 2019.  

Response to Arguments
Applicant's arguments filed on Sep. 28, 2022 have been fully considered but they are not persuasive. In response to applicant’s argument on page 12 that “Such conditions, however, are completely different than ‘a width of the current video block is greater than a first threshold or a height of the current video block is greater than a second threshold’”, the Examiner points out that  “determining, for a conversion between a current video block of a video and a bitstream of the video, whether a first syntax element is included in the bitstream according to a first rule; and  performing the conversion at least based on the determining, wherein the first syntax element indicates whether a prediction mode is applied to the current video block” is conditional language. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. The limitation “wherein the first rule specifies that the first syntax element is not included in the bitstream when a width of the current video block is greater than a first threshold or a height of the current video block is greater than a second threshold.” If the width is less than a first threshold, the syntax element may or may not be included. In this case, Jang suggests a skip flag is obtained when the width and height are not 128. In other words, the width is less than 128, and the skip flag is included. This reads on the limitation absent positively and concretely reciting that subject matter for which protection is sought. Examiner recommends amending the claim to positively and concretely recite that the determination occurs, not that it might occur.
Examiner suggests “determining, for a conversion between a current video block of a video and a bitstream of the video, that a first syntax element is included in the bitstream according to a first rule; and  performing the conversion at least based on the determining, wherein the first syntax element indicates whether a prediction mode is applied to the current video block”… “wherein the first rule specifies that the first syntax element is included in the bitstream unless 
Additionally, Jang discloses “wherein the first rule specifies that the first syntax element is not included in the bitstream when a width of the current video block is greater than a first threshold or a height of the current video block is greater than a second threshold.”   [0225-228] when the size of the current block exceeds a predetermined block size (e.g., 64×64), signaling of cu_skip_flag may be limited… [0227] Referring to FIG. 19, an image decoding method according to an embodiment of the present disclosure may include determining whether to parse first information specifying whether a skip mode applies to a current block (S1910), determining whether to parse second information specifying whether an IBC (Intra Block Copy) mode applies to the current block (S1920), determining whether to apply an IBC mode to the current mode (S1930) based on the first information and the second information (S1920) and/or deriving a prediction block of the current block based on whether to apply the IBC mode (S1940). [0228] In this case, whether to parse the first information may be determined based on at least one of the width or height of the current block. Specifically, when the width and height of the current block are equal to or less than a first value, it may be determined that the first information is parsed. Therefore, the rejections are maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 20 recites “A method for storing a bitstream of a video comprises…determining, generating and storing the bitstream in a non-transitory computer-readable recording medium.” The claim is indefinite because it is unclear what performs the determining, generating and storing steps. Additionally, the term “non-transitory” renders the claim indefinite because it is unclear how the bitstream is stored in a non-transitory manner if it is constantly being generated for the stream. “Non-transitory” means the data stored on the CRM does not change, but a “bitstream” implies a stream of bits, i.e., constantly changing. For the purpose of examination, it is interpreted as a method of storing a bitstream [i.e., data] on a non-transitory CRM. All other limitations are related to how the data was generated and have no patentable weight.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 8-11,17-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jang et al., (U.S. Patent Application Publication No. 2022/0182614 A1), [hereinafter Jang].
Regarding claim 1, Jang discloses a method for processing video data ([0006] a method and apparatus for performing intra block copy (IBC) encoding/decoding information), comprising: 
determining, for a conversion between a current video block of a video and a bitstream of the video, whether a first syntax element is included in the bitstream according to a first rule; and  performing the conversion at least based on the determining, wherein the first syntax element indicates whether a prediction mode is applied to the current video block ([0024] According to an embodiment of the present disclosure, coding complexity and a coding time can be reduced by limiting the size of a block to which the IBC mode may be applied and encoding/decoding a syntax element related to whether an IBC mode is applied by considering the limited size of a block.), 
wherein in the prediction mode, prediction samples are derived from blocks of sample values of a same video region as determined by block vectors ([0330] The decoding apparatus 200 may derive a reference block for the current block within a current picture based on the signaled block vector (motion vector), and thus may derive a prediction signal (predicted block or prediction samples) for the current block), and 
wherein the first rule specifies that the first syntax element is not included in the bitstream when a width of the current video block is greater than a first threshold [[and]] or a height of the current video block is greater than a second threshold ([0016] obtaining the IBC flag may include obtaining a skip flag indicating whether a skip mode is applied to the current block when each of the width and height of the current block is not 128, and obtaining the IBC flag when the skip flag is 0 and each of the width and height of the current block is not 128; and [0225-228] when the size of the current block exceeds a predetermined block size (e.g., 64×64), signaling of cu_skip_flag may be limited... [0228] In this case, whether to parse the first information may be determined based on at least one of the width or height of the current block.).
Regarding claim 2, Jang discloses all the limitations of claim 1, as discussed above. Jang also discloses determining whether a second syntax element indicating whether a skip mode is applied to the current video block is included in the bitstream according to a second rule ([0016] In an embodiment, obtaining the IBC flag may include obtaining a skip flag indicating whether a skip mode is applied to the current block when each of the width and height of the current block is not 128, and obtaining the IBC flag when the skip flag is 0 and each of the width and height of the current block is not 128.), wherein the second rule specifies that the second syntax element is included in the bitstream when the current video block is not a chroma block with a tree type of dual tree, a sequence enabled flag indicates that the prediction mode is enabled, the width of the current video block is less than or equal to the first threshold, and the height of the current video block is less than or equal to the second threshold (XU 2021/0044816 A1 [0022] In some embodiments, first signaled information can be received in response to a determination that both (1) the value of the high level signaling information is not zero, and (2) the constraint information includes a combination of: (i) the coded region being an I slice, (ii) a chroma channel type of the block being not a dual tree mode, and (iii) one of a width of the block being not equal to 4 pixels and a height of the block being not equal to 4 pixels, and first prediction mode type information of the constraint information indicating that the prediction mode of the block is not an intra prediction mode. Accordingly, the prediction mode of the block can be a skip mode of the IBC mode in response to the first signaled information being true.).
Regarding claim 8, Jang discloses all the limitations of claim 1, as discussed above. Jang also discloses 8. The method of claim 1, wherein the conversion includes encoding the video into the bitstream (Fig. 2).
Regarding claim 9, Jang discloses all the limitations of claim 1, as discussed above. Jang also discloses 9. The method of claim 1, wherein the conversion includes decoding the video from the bitstream (Fig. 3).
Regarding claim 10, Jang discloses all the limitations of claim 1, as discussed above in method form, rather than apparatus form. Jang also discloses a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor ([0020] A decoding apparatus according to an embodiment of the present disclosure includes a memory storing the video signal and a processor coupled to the memory and configured to process the video signal.) Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 10.
Regarding claim 11, Jang discloses all the limitations of claim 2, as discussed above in method form, rather than apparatus form. Jang also discloses a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor ([0020] A decoding apparatus according to an embodiment of the present disclosure includes a memory storing the video signal and a processor coupled to the memory and configured to process the video signal.) Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to those elements of claim 11.
Regarding claim 17, Jang discloses all the limitations of claim 1, as discussed above in method form, rather than CRM form. Jang also discloses a non-transitory computer-readable storage medium storing instructions that cause a processor ([0022] a non-transitory computer-readable medium which stores one or more instructions. The one or more instructions controls a video signal processing apparatus). Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 17.
Regarding claim 18, Jang discloses all the limitations of claim 2, as discussed above in method form, rather than CRM form. Jang also discloses a non-transitory computer-readable storage medium storing instructions that cause a processor ([0022] a non-transitory computer-readable medium which stores one or more instructions. The one or more instructions controls a video signal processing apparatus). Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to those elements of claim 18.
Regarding claim 20, Jang discloses all the limitations of claim 1, as discussed above. Jang also discloses a non-transitory computer-readable storage medium storing instructions that cause a processor ([0022] a non-transitory computer-readable medium which stores one or more instructions. The one or more instructions controls a video signal processing apparatus). Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jang, as applied to claim 1 above, and further in view of Zhao (U.S. Patent Application Publication No. 2020/0389661 A1), [hereinafter Zhao].
Regarding claim 3, Jang discloses all the limitations of claim 2, as discussed above. However, Jang does not explicitly disclose wherein the first threshold and the second threshold are 64.
Zhao suggests wherein the first threshold and the second threshold are 64 (Zhao [0086] the CTUs in a picture have the same size, such as 64×64 pixels, 32×32 pixels, or 16×16 pixels.).
Therefore, it would have been obvious at the time the invention was effectively filed to incorporate the method of Jang with the size limitations suggested by Zhao. The motivation would be to limit the transform complexity by keeping the transform size less than 128x128.
Regarding claim 12, Jang, further in view of Zhao, [hereinafter Jang-Zhao], suggests all the limitations and motivation of claim 3, as discussed above. Jang also discloses a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor ([0020] A decoding apparatus according to an embodiment of the present disclosure includes a memory storing the video signal and a processor coupled to the memory and configured to process the video signal.) Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to those elements of claim 12.
Regarding claim 19, Jang-Zhao suggest all the limitations and motivation of claims 3 and 18, as discussed above. Therefore, the supporting rationale of the rejection to claims 3 and 18 applies equally as well to those elements of claim 19.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jang-Zhao, as applied to claim 3 above, and further in view of Chen (U.S. Patent Application Publication No. 2022/0124347 A1), [hereinafter Chen].
Regarding claim 4, Jang-Zhao suggest all the limitations of claim 3, as discussed above. However, Jang-Zhao do not explicitly disclose wherein the first threshold and the second threshold are equal to a size of a virtual unit when a size of a coding tree block is greater than 64
Chen suggests wherein the first threshold and the second threshold are equal to a size of a virtual unit when a size of a coding tree block is greater than 64 (CHEN 2022/0124347 A1 [0127] According to another example of the disclosure, it is proposed to align the maximum block size for residual coding for a lossless CU with the size of VPDU. In one example, the width/height of maximum residual block for lossless CU is set to the VPDU size (e.g. 64×64 in current VVC). Whenever the width/height of a lossless CU is greater than 64, the CU residual block is divided into multiple smaller residual blocks with a size of 64×N and/or N×64 so that the width or height of the smaller residual blocks are not greater than VPDU width and/or height. For example, a 128×128 lossless CU is divided into four 64×64 residual blocks for residual coding. In another example, a 128×32 lossless CU is divided into two 64×32 residual blocks.).
Therefore, it would have been obvious at the time the invention was effectively filed to incorporate the method of Jang-Zhao with the size limitations based on the VPDU as suggested by Chen. The motivation would be to limit the transform complexity by keeping the transform sizes less than 128x128.
Regarding claim 13, Jang-Zhao, further in view of Chen, [hereinafter Jang-Zhao-Chen], suggests all the limitations and motivation of claim 4, as discussed above in method form, rather than apparatus form. Jang also discloses a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor ([0020] A decoding apparatus according to an embodiment of the present disclosure includes a memory storing the video signal and a processor coupled to the memory and configured to process the video signal.) Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to those elements of claim 13.

Claims 5-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jang, as applied to claim 1 above, and further in view of Nam (U.S. Patent Application Publication No. 2022/0038741 A1), [hereinafter Nam].
Regarding claim 5, Jang discloses all the limitations of claim 1, as discussed above. However, Jang does not explicitly disclose determining whether a third syntax element is included in the bitstream for the current video block, wherein the third syntax element specifies whether and which one of low frequency non- separable transform (LFNST) kernels in a selected transform set is used, wherein a single context selected from contexts with an index increasement of 0 or 1 is used for a first bin of the third syntax element, and wherein the index increasement is determined only based on whether a tree type of the current video block being a single tree.
Nam discloses determining whether a third syntax element is included in the bitstream for the current video block (Nam 2022/0038741 A1 [0189] st_idx syntax element or lfnst_idx syntax element), wherein the third syntax element specifies whether and which one of low frequency non- separable transform (LFNST) kernels in a selected transform set is used, wherein a single context selected from contexts with an index increasement of 0 or 1 is used for a first bin of the third syntax element (Nam 2022/0038741 A1 [0193] the st_idx syntax element may represent information on the transform kernel (LFNST kernel) to be applied to the LFNST for the current block. That is, the st_idx syntax element may be information representing one of transform kernels in the LFNST transform set. Here, the st_idx syntax element may be represented as the lfnst_idx syntax element or the LFNST index information.), and wherein the index increasement is determined only based on whether a tree type of the current video block being a single tree (Nam 2022/0038741 A1 Table 15).
Therefore, it would have been obvious at the time the invention was effectively filed to incorporate the method of Jang with the kernel selection based on the tree type as suggested by Nam. The motivation would be to represent information on the transform kernel (LFNST kernel) to be applied to the LFNST for the current block. Nam at 0193.
Regarding claim 14, Jang,¸further in view of Nam, hereinafter Jang-Nam, suggest all the limitations and motivation of claim 5, as discussed above in method form, rather than apparatus form. Jang also discloses a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor ([0020] A decoding apparatus according to an embodiment of the present disclosure includes a memory storing the video signal and a processor coupled to the memory and configured to process the video signal.) Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to those elements of claim 14.
Regarding claim 6, Jang-Nam suggest all the limitations and motivation of claim 5, as discussed above. Nam also suggests wherein the index increasement is 0 in response to the tree type of the current video block being a single tree, and the index increasement is 1 in response to the tree type of the current video block not being a single tree (Nam 2022/0038741 A1 Table 15).
Regarding claim 15, Jang-Nam suggest all the limitations and motivation of claim 6, as discussed above in method form, rather than apparatus form. Jang also discloses a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor ([0020] A decoding apparatus according to an embodiment of the present disclosure includes a memory storing the video signal and a processor coupled to the memory and configured to process the video signal.) Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to those elements of claim 15.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jang-Nam, as applied to claim 5 above, and further in view of Zhao (U.S. Patent Application Publication No. 2020/0389661 A1), [hereinafter Zhao].
Regarding claim 7, Jang-Nam suggest all the limitations and motivation of claim 5, as discussed above. Nam also suggests wherein the index increasement is determined excluding referring to the forward primary transform or the inverse primary transform (Nam 2022/0038741 A1 Table 15). However, Jang-Nam do not explicitly disclose wherein the third syntax element is associated with a LFNST coding model, wherein the LFNST coding model comprises, applying, during encoding, a forward secondary transform between a forward primary transform and a quantization step, or applying, during decoding, an inverse secondary transform between a de-quantization step and an inverse primary transform.
Zhao suggests wherein the third syntax element is associated with a LFNST coding model, wherein the LFNST coding model comprises, applying, during encoding, a forward secondary transform between a forward primary transform and a quantization step, or applying, during decoding, an inverse secondary transform between a de-quantization step and an inverse primary transform (Zhao 2020/0389661 A1 [0247]  In VVC, a mode-dependent non-separable secondary transform (NSST) can be applied between the forward core transform and quantization (at the encoder), and between the de-quantization and inverse core transform (at the decoder).
Therefore, it would have been obvious at the time the invention was effectively filed to incorporate the method of Jang-Nam with the primary and secondary transforms as suggested by Zhao. The motivation would be to reduce the matrix multiplication complexity. Zhao at 0247.
Regarding claim 16, Jang-Nam, further in view of Zhao, suggest all the limitations and motivation of claims 7 and 15, as discussed above in method form, rather than apparatus form. Jang also discloses a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor ([0020-22] A decoding apparatus according to an embodiment of the present disclosure includes a memory storing the video signal and a processor coupled to the memory and configured to process the video signal.) Therefore, the supporting rationale of the rejection to claims 7 and 15 applies equally as well to those elements of claim 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. Seregin discloses [0141] In some examples, when the reference picture list size is 0 then: [0142] The skip flag (cu_skip_flag) is signaled only for the block sizes for which IBC mode is allowed and when the high level tool flag (e.g., sps_ibc_enabled_flag) is enabled. For example, for block sizes from 4×4 to 64×64, video encoder 200 signals the cu_skip_flag. The cu_skip_flag is not signaled for 128×N and N×128 blocks; Xu discloses [0140] In I tile group, when the sizes of the current block size do not meet the size requirement, the skip mode flag (e.g., cu_skip_flag) does not need to be signaled (can be inferred to be false), or the skip mode flag can be signaled but always be equal to 0 (false); and Lee discloses [0539] In the CTU to be currently encoded, when block partitioning of the luma component and the chroma component is independent and the current luma component block is in an intra block copy based SKIP mode, the residual signal of the current luma component block may not be present as in the SKIP mode of general intra prediction. In this case, all residual signals may be set to have a value of 0 and information (e.g., an identifier, a flag, an index, cu_cb, tu_cbf_luma, etc.) for identifying presence of the residual signal may not be transmitted in the bitstream.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alison Slater whose telephone number is 571-270-0375.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST, Alternate FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Alison Slater/Primary Examiner, Art Unit 2487